78 Mich. App. 175 (1977)
259 N.W.2d 414
SHOEMAKER
v.
NATIONAL BEN FRANKLIN INSURANCE COMPANY OF MICHIGAN
Docket No. 30549.
Michigan Court of Appeals.
Decided September 7, 1977.
Street, Stevens, Schuler, Johnson, Hipkiss, Piasecki & Knowlton, for plaintiff.
Kelly and Oole (by Clifford J. Murphy), for defendant.
Before: M.J. KELLY, P.J., and M.F. CAVANAGH and J.R. ROOD,[*] JJ.
J.R. ROOD, J.
The issue raised by this appeal is whether a motorcyclist can recover from his father's no-fault insurer for damages sustained in a collision with a farm tractor pulling a manure spreader on a public highway? We hold that the no-fault insurer is not liable under the no-fault statutory scheme, and the insurer's sole liability *177 must arise under an uninsured motorist clause or other contractual provision, and remand for a hearing in this regard.
On April 1, 1975, plaintiff motorcyclist was injured when a farm tractor pulling a manure spreader made a left-hand turn onto a roadway and was struck by the motorcycle driven by Dean Russell Shoemaker. Plaintiffs commenced an action against the owner and driver of the tractor and manure spreader. Defendants in that case filed a motion for partial summary judgment seeking a determination that the no-fault act was applicable and plaintiffs' claim was only for the excess damages above no-fault coverage. Plaintiffs then filed the present action against their own insurer. Defendant insurer moved for and was granted summary judgment on September 27, 1976, the trial court ruling that plaintiffs could not recover under their no-fault policy. Plaintiffs claim an appeal as of right to this Court.
We affirm the trial court's ruling that the no-fault act is inapplicable. Neither the motorcycle nor the tractor is a "motor vehicle" to which the no-fault act applies. The motorcycle is not a "motor vehicle", as used in the act, since it does not have more than two wheels. MCLA 500.3101(2); MSA 24.13101(2). For the no-fault act to be applicable, not only must there be a "motor vehicle", but MCLA 500.3101(1); MSA 24.13101(1) specifies a "motor vehicle required to be registered in this state". We regard the tractor and manure spreader as "implements of husbandry", excepted from registration by MCLA 257.216(c); MSA 9.1916(3) and MCLA 257.21; MSA 9.1821.
Plaintiffs ask us to read the provisions of Chapter 31 of the Insurance Code to find their no-fault insurer liable for the injuries. Plaintiffs' argument *178 is that since the tractor has more than two wheels it is thus a motor vehicle as defined in § 3101(2) even though the tractor is not required to have no-fault insurance under § 3101(1). Then upon finding that the injuries were caused by the use of a motor vehicle, the tractor, plaintiffs would have us impose liability under § 3105(1), MCLA 500.3105(1); MSA 24.13105(1), and allow recovery against their insurer under § 3114(1), MCLA 500.3114(1); MSA 24.13114(1), and § 3115(1), MCLA 500.3115(1); MSA 24.13115(1). We decline to apply this analysis.
In resolving this issue, several general rules of statutory construction must be applied. Where statutory language is ambiguous, it is open to judicial construction. Royal Oak School Dist v Schulman, 68 Mich App 589, 592-593; 243 NW2d 673 (1976). It is this Court's duty to determine the legislative intent, looking at the language used in the statute, its subject matter, scope and purpose, and the act should be construed to render it internally consistent and to avoid absurd results. Stutelberg v Practical Management Co, 70 Mich App 325, 337-338; 245 NW2d 737 (1976), Schoolcraft County Board of Commissioners v Schoolcraft Memorial Hospital Board of Trustees, 68 Mich App 654, 656-657; 243 NW2d 708 (1976), Williams v Secretary of State, 338 Mich 202, 207, 208; 60 NW2d 910 (1953). It is our belief that it would work an absurdity to hold that plaintiffs can recover for injuries from a motorcycle accident, because of the fortuitous purchase of an automobile no-fault policy, after the Legislature went to great lengths to exclude tractors and motorcycles from coverage under the act.[1] Having limited an insurer's *179 risk to not include motorcycles, we find no legislative intent nor judicial prerogative to impose an even greater risk by imposing liability on an insurer that has issued a policy on an automobile and has issued no policy on a motorcycle.[2]Cf. Nunley v Turner, 57 Mich App 473, 483-484; 226 NW2d 528 (1975), lv den, 394 Mich 816 (1975), Cora v Patterson, 55 Mich App 298, 303-304; 222 NW2d 221 (1974).
For an insurer to incur liability under MCLA 500.3105; MSA 24.13105, there must at a minimum be an accident involving a vehicle intended to be covered by MCLA 500.3101(1); MSA 24.13101(1). While holding that the statute does not require plaintiffs' insurer to assume liability for the motorcycle accident, we leave open the possibility of recovery under a contractual provision such as uninsured motorist coverage.
We affirm the trial court's holding that the no-fault act, as a matter of statutory construction and interpretation, does not compel plaintiffs' insurer to assume liability for the injuries. Absent a contractual provision on which liability can be based, summary judgment should be entered.
Affirmed in part and remanded for further proceedings consistent with this opinion. Costs to appellee.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  The provision of MCLA 500.3103; MSA 24.13103, applicable to motorcycles, was not made effective until March 31, 1976, after the date of the accident subject of this case. This amendment requires motorcycles to carry liability insurance, but not no-fault coverage.
[2]  In Davidson v Johnson, 76 Mich App 497; 257 NW2d 139 (1977), it was held that a motorcyclist would be treated as a pedestrian and could recover upon the no-fault policy covering an automobile involved in the accident. In this case plaintiff seeks recovery on a policy insuring an automobile not involved in the accident.